FILED
                                                                            Dec 07, 2020
                                                                            10:35 AM(CT)
                                                                         TENNESSEE COURT OF
                                                                        WORKERS' COMPENSATION
                                                                               CLAIMS




                               -                    -


                                AT NASHVILLE


 JOHN WILLIAMS,                             )   Docket No. 2019-06-1523
          Employee,                         )
v.                                          )
                                            )
ALL-STAR PERSONNEL, INC.,                   )   State File No. 44553-2019
          Employer,                         )
                                            )
BENCHMARK INS. CO.,                         )
        Insurer.                            )   Judge Joshua Davis Baker



                            SCHEDULING ORDER


    The Court enters the following scheduling order:

 A. CONTESTED ISSUES: The contested issues are medical benefits, temporary
    disability benefits, permanent disability benefits and compensability.

 B. DISCOVERY:

          1. The parties shall complete all lay witness depositions on or before
             January 31, 2021.

          2. The parties shall complete all expert witness depositions on or before
             March 12, 2021.

 C. POST-DISCOVERY ALTERNATIVE DISPUTE RESOLUTION: Post-discovery
    alternative dispute resolution (mediation) shall take place on March 30, 2021,
    at 1:00 p.m. (CDT). The mediator shall determine whether the mediation will
                                                                        mediation

                                        1
     shall not be extended for any reason without express permission of the undersigned
     and for good cause by written motion filed no later than ten days before the deadline.

  D. STIPULATIONS OF THE PARTIES: Each party shall submit any additional
     stipulations of fact on or before five calendar days before the Compensation
     Hearing.

  E. LIST OF PROPOSED WITNESSES AND EXHIBITS: No later than five calendar
     days before the Compensation Hearing, each party shall file with the Court Clerk a
     list of the witnesses and proposed exhibits which may be introduced presented the
     Compensation Hearing, except for those witnesses or exhibits expected to be
     presented for impeachment or rebuttal purposes.

  F. PREHEARING BRIEF: The parties shall file any prehearing briefs no later than
     five calendar days before the hearing.

  G. COMPENSATION HEARING: The Compensation Hearing is set for Thursday,
     April 15, 2021, at 9:30 a.m. (CDT)
                    Claims, located at 220 French Landing Drive in Nashville,
     Tennessee. Absent extraordinary circumstances as determined by the Judge, the
     date of the compensation hearing shall not be modified.

  A. ESTIMATED HEARING TIME: The parties expect the Compensation Hearing to
     last a half day.

  B. SETTLEMENT: If the parties reach a settlement of all issues prior to the
     scheduled Compensation Hearing, the parties shall immediately give notice to
                              Sarah Byrne. Ms. Byrne may be reached via email
     at Sarah.G.Byrne@tn.gov.

  C. COMPLIANCE: Failure to comply with the deadlines in this Order subjects
     any party to referral to the Penalty/Compliance Division of the Bureau of

               pursuant to Tennessee Code Annotated section 50-6-118.

IT IS ORDERED.

ENTERED December 7, 2020.




                                           2
                                         _____________________________________
                                         Joshua Davis Baker, Judge




                            CERTIFICATE OF SERVICE

       I certify that a copy of this Order was sent as indicated December 7, 2020.


Name                    Certified Via      Via        Email Address
                        Mail      Fax      Email
Brett Rozell,                                  X      brozell@rma-law.com,
                                                      crozell@rma-law.com
David Deming,                                   X     ddeming@manierherod.com,
                                                      tjoiner@manierherod.com
MOST,                                           X     April.verdoni@tn.gov
April Verdoni,                                        Davette.c.taylor@tn.gov
Davette Taylor


                                         ______________________________________
                                           PENNY SHRUM, COURT CLERK
                                           wc.courtclerk@tn.gov




                                            3